Citation Nr: 1218099	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January to June 2000 and from November 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in February 2007 and January 2008.  

On his July 2008 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at his local RO.  The Veteran was scheduled a hearing in August 2010 and notice of the hearing was sent to his address of record; however, the Veteran did not appear for the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been afforded the Veteran with respect to his right to a hearing.  


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran does not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  

2.  The most competent, credible, and probative evidence of record reflects that the Veteran does not have an acquired psychiatric disorder other than PTSD that is due to an incident or event in military service.  

3.  The most competent, credible, and probative evidence of record establishes that the Veteran was intoxicated from drinking alcohol on February 10, 2006, and any disability resulting from the motor vehicle accident that occurred on that date was due to the Veteran's willful misconduct, i.e., intoxication.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  As the injuries sustained from the motor vehicle accident on February 10, 2006 were the result of the Veteran's willful misconduct, the basic eligibility requirements for nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 105, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.301, 3.340, 3.342 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letters sent to the Veteran in June 2006 and September 2007, prior to initial unfavorable AOJ decisions issued in February 2007 and January 2008, advised the Veteran of the evidence and information necessary to substantiate his nonservice-connected pension and service connection claims and his and VA's respective responsibilities in obtaining such evidence and information.  The September 2007 letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with a VA examination in August 2008 in conjunction with this appeal.   There is no allegation or indication that the examination rendered in this appeal was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In September 2007, the Veteran submitted an informal claim seeking service connection for PTSD.  While the Veteran specifically claimed service connection for PTSD, the Board notes that, based on recent Court determinations, his claim is not limited adjudication for PTSD alone, as the record contains evidence of other psychiatric disorders which may or may not be related to service.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue before the Board is service connection for an acquired psychiatric disorder, to include PTSD and all other psychiatric diagnoses included in the record.

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.  Therefore, the PTSD claim will be discussed separately from the other psychiatric diagnoses of record.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), (2) (2011).

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of the claimed in-service stressors.  Under such circumstances, the Veteran's lay testimony regarding the stressor would thus be insufficient, standing alone, to establish service connection.  See Moreau, 9 Vet. App. at 395.

The regulations related to claims for PTSD were recently amended.  They now state:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (2011).

The Veteran has asserted that he currently has PTSD due to his exposure to several stressful events in service.  He has provided submitted statements containing information regarding the incidents he allegedly participated in or witnessed in service.

The Veteran reported that, while serving in Iraq in September 2005, mortar rounds landed in and around the compound where he was staying and that, one month later, a mortar round hit one of the vehicles located outside.  He has also reported that mortar rounds landed close to him on one occasion, which caused the ground to shake.  See VA Form 21-0781 dated September 2007 and March 2008.  The Veteran has also reported that, in approximately June 2005, a fellow soldier was killed in action while on patrol near the Entry Control Point where he was posted.  See March 2008 VA Form 21-0781.  At the August 2008 VA examination, the Veteran reported that his main duty during service was to fix cars and that he saw body pieces in the cars that were brought to him to fix.  See also March 2008 VA Form 21-0781; February 2008 VA outpatient treatment record.  

In support of his claim, the Veteran has also submitted lay statements from two individuals who served with him in Iraq who reported that two soldiers who were attached to their unit were killed in action and that they felt danger from various missions.  See lay statements from Specialists C. and L.G.; see also June 2007 VA treatment record.  

The Board notes that some of the Veteran's stressors involve his fear of hostile military or terrorist activity, as contemplated by the recent amendments to 38 C.F.R. § 3.304(f)(3).  However, review of the record reveals the Veteran does not have a competent, credible, and probative diagnosis of PTSD.  

Review of the evidentiary record reveals that the Veteran currently manifests symptoms of PTSD, including occasional intrusive thoughts about Iraq, some hypervigilance, and exaggerated startle response.  See June 2007 VA treatment record.  Indeed, the evidence shows that the Veteran had a positive PTSD screen in January 2008 after reporting having nightmares about a previous frightening event and feeling numb or detached from others, among other symptoms.  See January 2008 VA treatment record.  

While the Veteran has symptoms of PTSD, the preponderance of the evidence reflects that he does not meet the full DSM-IV criteria for a diagnosis of PTSD.  

The evidence shows that, based upon the Veteran's report of his symptoms, he was referred for evaluation of PTSD.  See February 2008 VA treatment record.  However, clinical evaluation of the Veteran has resulted in a diagnosis of adjustment disorder with anxiety, depressed mood, and PTSD symptoms, as well as a substance induced mood disorder.  See VA treatment records dated February and June 2008.  The VA treatment records do not contain an actual diagnosis of PTSD that is in accordance with the DSM-IV criteria.  See VA treatment records dated from 2006 to 2008.  

In fact, the Veteran was referred for a neuropsychiatric assessment in June 2007 to differentiate between symptoms related to PTSD versus symptoms related to a head injury with subdural hematoma, which occurred during a motor vehicle accident (MVA) in February 2006.  At that time, the Veteran reported having good health until the February 2006 MVA, which resulted in him receiving a DUI and having post traumatic amnesia for a couple days.  The Veteran also reported his military history, but he denied any specific trauma in Iraq, reporting, instead, that the entire experience was traumatic.  The Veteran reported that his mother has stated that he is not the same since the MVA and returning from Iraq, noting that he drinks more and does not complete his household responsibilities.  In this regard, the Veteran reported that he has consumed an increased amount of beer and marijuana since returning from Iraq in 2006.  

The examining physician conducted a myriad of clinical tests, including a mental status examination, which included an assessment of the Veteran's PTSD, including occasional intrusive thoughts about Iraq, some hypervigilance, and exaggerated startle response, as noted above.  However, the Veteran reported that his reaction to triggers has diminished since returning home and he denied having any combat related nightmares and flashbacks.  He also reported that he is able to talk about Iraq, if asked, and he also denied having restricted range of affect, alienation from others, problems with anger control, or problems with anger.  

After evaluating the Veteran, the examining physician stated that the Veteran did not appear to meet the full criteria for PTSD and that depression does not appear to be present.  The examiner noted that the Veteran shows mild symptoms of re-experiencing and hyperarousal but he noted that those symptoms have diminished with time and do not represent the complete PTSD syndrome.  

Instead, the examining physician noted that the Veteran's test results were borderline or equivocal for the presence of mild cerebral dysfunction, noting that the head injury incurred during the MVA may have resulted in impairment in visual, spatial, or performance, mild difficulty with abstract reasoning, and mild changes in personality functioning, with increase in impulsivity, decrease in motivation, and problems with anger management.  See June 2007 VA treatment record.  

The Veteran was afforded a VA examination in August 2008 in order to determine if he has PTSD related to his military service.  The Veteran reported his military history, including specifically seeing body pieces in the cars that he was required to fix.  The VA examiner reviewed the claims file, noting the Veteran's diagnosis of substance abuse disorder with depression or mood disorder secondary to substance abuse, as well as his involvement in an MVA in February 2006.  The VA examiner noted the Veteran's current symptomatology, including the Veteran's report of feeling depressed and sleeping poorly due to occasional dreams of people chasing him.  The VA examiner noted that the Veteran's dreams do not appear to be typical nightmares related to combat or which qualify for a diagnosis of PTSD.  The VA examiner also noted that the Veteran gets irritable and is easily provoked when he drinks but that he did not have any symptoms of hypervigilance at that time.  

After conducting a clinical evaluation, the VA examiner diagnosed the Veteran with a mood disorder in the form of depression secondary to substance abuse.  The VA examiner noted that the Veteran's main psychosocial stressor is substance abuse in the form of alcohol and marijuana and that the Veteran's GAF score of 60 is mainly related to his impairment secondary to his substance abuse.  The VA examiner stated that the Veteran does not qualify for a diagnosis of PTSD, as he does not have any of the typical symptoms for the diagnosis.  

The Board considers the August 2008 VA examination to be the most competent, credible, and probative evidence of record with respect to the Veteran's current mental health diagnosis.  Indeed, the Board finds that the August 2008 examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive mental status examination consistent with DSM-IV.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner reviewed the evidentiary record and provided a diagnosis and opinion based upon clinical evaluation and review of the record, which included consideration of his personal and military history.  In this regard, the Board notes that the findings of the August 2008 VA examiner are consistent with the other objective medical evidence of record, which reflects that the Veteran has a substance abuse mood disorder, with depression and PTSD symptoms.  See VA treatment records dated from 2006 to 2008.  In addition to the foregoing, the Board finds probative that the VA examiner specifically detailed the Veteran's current symptoms, which provided his basis and rationale for finding that the Veteran does not meet the criteria for a PTSD diagnosis.  

There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  While the Veteran has asserted that he has PTSD, PTSD is not the type of condition which may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  There is also no indication that the Veteran has reported a contemporaneous medical diagnosis of PTSD; nor is there any indication that he has described symptoms which were later supported by a competent, credible, and probative diagnosis rendered by a medical professional.  See Jandreau, supra.  

Instead, the Board finds the preponderance of the most competent, credible, and probative evidence of record, inclusive of the August 2008 VA examination and VA treatment records, reflects that the Veteran does not meet the diagnostic criteria for PTSD.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis of PTSD.  Without a diagnosis of PTSD, VA need not determine whether the Veteran's reported stressors can be verified, since the Veteran's PTSD claim may only be granted if he has a current diagnosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this regard, as noted, while some of the Veteran's reported stressors involve his "fear of hostile military activity," as contemplated by the amended PTSD regulations, the Board notes that no VA or VA contracted psychiatrist or psychologist has evaluated the Veteran and determined that any reported stressor involving fear of hostile military activity is adequate to support a diagnosis of PTSD and that his current symptoms are related to any such stressor.  In any event, as the medical evidence reflects that the Veteran does not have PTSD, the stressors associated with his service (no matter what they are) will not provide a basis to grant service connection for a disability that does not, at this time, exist.   

As noted above, the preponderance of the evidence reflects that the Veteran has been variously diagnosed with an adjustment disorder with anxiety, depressed mood, and PTSD symptoms, as well as a substance induced mood disorder.  See VA treatment records and August 2008 VA examination report.  However, as also noted, the preponderance of the evidence reflects that the Veteran's current diagnoses have been attributed to his history of substance abuse and the head injury incurred during the post-service motor vehicle accident in 2006.  Indeed, the August 2008 VA examination report, which is considered the most competent, credible, and probative evidence of record regarding the Veteran's current psychiatric diagnosis, reflects that the Veteran's current mood disorder, specifically reported as depression, is secondary to his substance abuse, while the neuropsychiatrist who evaluated the Veteran in June 2007 determined that his current symptoms were possibly related to his post-service head injury.  

There is no competent lay or medical evidence of record which reflects that the Veteran's current diagnoses may be related to his military service.  Therefore, the Board finds the preponderance of the evidence reflects that the Veteran's diagnoses of an adjustment disorder with anxiety, depressed mood, and PTSD symptoms, and a substance induced mood disorder are not related to his military service.  This finding is consistent with the evidentiary record, as the service treatment records do not contain any complaints, treatment, or findings related to a psychiatric problem manifested during service and the post-service medical record indicates that the Veteran's symptoms began after he returned from service, with no connection thereto.   

In summary, the Board finds the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD, that is related to his military service.  The preponderance of the most competent, credible, and probative evidence of record reflects that the Veteran does not meet the DSM-IV criteria for PTSD and that his other variously diagnosed psychiatric disabilities are not related to his military service.  As a result, the Veteran's claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Nonservice-Connected-Pension

The Veteran is seeking entitlement to nonservice-connected pension on the basis that he is unable to work due to injuries incurred as a result of a motor vehicle accident (MVA) that occurred in February 2006, after the Veteran was discharged from active military service.  The evidence shows that, as a result of the MVA, the Veteran incurred multiple skull fractures with hemorrhages and hematomas.  See private medical records from UAB Hospital; VA treatment records dated from 2006 to 2008.  

The law authorizes the payment of a nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274.  In addition, the claimant must not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 3.3 (2011).  38 U.S.C.A. §§ 1502, 1521 (West 2002). 

Willful misconduct is an act involving conscious wrongdoing or a known prohibited action.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances did not per se constitute willful misconduct and willful misconduct is not determinative unless it is the proximate cause of injury, disease or death.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n) (2011). 

When the drinking of an alcoholic beverage to enjoy its intoxicating effects and the intoxication results in the disability, the disability will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2011). 

In a February 2006 administrative decision, the RO determined that the injuries sustained from the February 2006 MVA were due to the Veteran's own willful misconduct, as the evidence showed that he was driving under the influence of alcohol at the time of the accident.  In this regard, the RO noted that, on his March 2007 VA Form 21-4176, Report of Accidental Injury, the Veteran admitted that alcohol was involved in the accident and that medical evidence shows his blood alcohol level was 0.175, which exceeds the blood alcohol concentration level of 0.08.  

After reviewing the evidence of record in light of the applicable law, the Board finds the preponderance of the evidence supports the finding made by the RO in its February 2006 administrative decision and, as such, does not support the grant of nonservice-connected pension benefits.  

In making this determination, the Board notes that the evidence of record shows that, on February 10, 2006, the Veteran was driving a car with two passengers and ran off the side of the road.  The Veteran attempted to steer back onto the road but over-corrected his turn and lost control of the vehicle two times, which resulted in the car overturning several times before coming to a stop.  See Alabama Uniform Traffic Accident Report.  The investigating police officer noted that there was a strong odor of alcohol on the driver, i.e., Veteran, and that a blood test was conducted which resulted in the Veteran being charged with a DUI.  See Id.  The medical evidence of record shows that, when the Veteran presented to the emergency room following the accident, his blood alcohol level was 175 mg/dL, i.e., 0.175.  See February 2006 private medical records.  

The Veteran, through his representative, has argued that, while the Veteran has indicated that he did consume some alcoholic beverage, the evidence does not reveal that the means used to determine his blood alcohol content was accurate, as there is no evidence that the breath testing equipment or lab procedure was accurate and complied with Alabama laws and statutes.  See April 2012 Written Brief Presentation.  

The Board has considered the Veteran's argument but is not persuaded thereby.  While the Veteran has attempted to raise doubt as to the validity of the blood alcohol test, he has not provided any specific evidence which shows that the test, which was conducted by a medical professional in a hospital emergency room in conjunction with a myriad of other laboratory tests, was improperly administered or that the results of the test were reported incorrectly.  Instead, the Veteran has merely provided a statement as to the validity of a medical laboratory test with no indication that he is qualified through specialized education, training, or experience to offer any such opinion.  

Therefore, the Veteran's lay assertion that the blood alcohol test was inaccurate is outweighed by the competent medical evidence of record.  In fact, the emergency room treatment records are considered the most competent, credible, and probative evidence of record with respect to the Veteran's blood alcohol level at the time of the February 2006 MVA.  

Based on the most competent, credible, and probative medical evidence of record, which shows that the Veteran was intoxicated at the time of the accident, the Board concludes that the preponderance of the evidence shows the proximate cause of the February 10, 2006 accident and resulting disabilities was due to his willful misconduct.  Indeed, as noted, the medical evidence reflects that his blood alcohol level at the emergency room following the accident is indicative of alcohol intoxication.  Further, the standards used by the Nation Safety Council, U.S. Department of Transportation, and the Department of the Army indicate that the Veteran's blood alcohol percentage of 0.175 shortly after his arrival at the emergency room presumptively establishes that he was under the influence of intoxicating liquor.  In addition, as indicated above, the Veteran has admitted that alcohol was involved in the accident.  







	(CONTINUED ON NEXT PAGE)


Therefore, the Board finds the preponderance of the evidence shows that the proximate cause of the February 10, 2006 accident and resulting disabilities was due to the Veteran's willful misconduct.  Consequently, the basic eligibility requirements for nonservice-connected disability pension benefits are not met and this appeal must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, including PTSD, is denied.  

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


